Wood, J., (after stating the facts.) It appears that an issue of fact was presented to the circuit court as to whether the dissolution of the old corporation and the formation of the new was a fraudulent scheme for the purpose of evading the laws of Arkansas. If it was a fraudulent scheme to dodge liability under the anti-trust law of Arkansas, as the amended complaint alleged, then the circuit court would have jurisdiction;'and it had power to determine whether or not such dissolution and reorganization was for the fraudulent purpose of evading the penalties provided by our statute. If the existence or nonexistence of jurisdiction depends on contested facts which the inferior tribunal is competent to inquire into and determine, a prohibition will not be granted; though the superior court should be of opinion that the questions of fact have been wrongly determined by the court below, and, if rightly determined, would have ousted the jurisdiction. Shortt, Prohibition, p. 450. The court had jurisdiction of the subject-matter; and if not of the person, that question could and should have been raised on appeal, and not by the extraordinary writ of prohibition. Prohibition is only granted when the usual and ordinary forms of remedy are insufficient. High, Ex. Legal Rem. § § 770, 771; Weaver v. Leatherman, 66 Ark. 211. The temporary writ is quashed, and the petition is denied.